FILED
                            NOT FOR PUBLICATION
                                                                               APR 15 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MIKALAI MIKULA,                                  No. 13-72192

              Petitioner,                        Agency No. A079-244-999

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 4, 2016**
                               Pasadena, California

Before: FARRIS, BEA, and M. SMITH, Circuit Judges.

      Mikalai Mikula petitions for review of the Board of Immigration Appeals’

order denying his motion to reopen removal proceedings conducted in absentia.

We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to

reopen for abuse of discretion and defer to the BIA’s interpretations of the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration and Nationality Act depending on the thoroughness, reasonableness,

consistency, and persuasiveness of the BIA’s analysis. See Kyong Ho Shin v.

Holder, 607 F.3d 1213, 1219 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by finding that notice was proper under

8 U.S.C. § 1229(a), where Mikula was personally served a Notice to Appear and

hearing notices informing him of the time, date, and place of his removal hearing

and containing advisals of the consequences of failing to appear. See Khan v.

Ashcroft, 374 F.3d 825, 828–29 (9th Cir. 2004) (holding notice was proper where

INS adhered to statutory notice requirements). We are not persuaded by Mikula’s

argument that his Notice to Appear and hearing notices did not adequately explain

the consequences of failing to appear under 8 U.S.C. § 1229a(b)(5), as required by

8 U.S.C. § 1229(a). The Board reasonably interpreted these provisions to require

notice of the consequences of failing to appear, namely that an order of removal

may issue, and not other details of the statutory framework for applying,

reviewing, and rescinding an in absentia removal order.

      Mikula’s argument that the language in his hearing notices was affirmatively

misleading is without merit. Advising an alien in removal proceedings that the

hearing “may” be held in his absence and an order of removal “will be entered”

upon certain findings suitably reflects statutory directives.

      PETITION FOR REVIEW DENIED.

                                           2